UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7758



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


LEON STRICKLAND,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CR-98-82)


Submitted:   March 25, 2005                  Decided:   April 18, 2005


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leon Strickland, Appellant Pro Se. Thomas B. Murphy, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Leon Strickland appeals the district court’s orders

denying relief on his motion for relief from a court-ordered fine.

Our review of the record and the district court’s orders discloses

no reversible error. Accordingly, we affirm for the reasons stated

by the district court. See United States v. Strickland, No. CR-98-

82 (E.D.N.C. Aug. 9, 2004 & Sept. 1, 2004).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 2 -